Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 14, 2018

                                     No. 04-16-00721-CV

                    402 LONE STAR PROPERTY, LLC and Craig Otto,
                                    Appellants

                                               v.

                                    Barry L. BRADFORD,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08653
                          Honorable Gloria Saldana, Judge Presiding


                                        ORDER
      After this court issued its opinion and judgment in this appeal, Appellants timely filed a
motion for rehearing complaining of an error in the judgment. See TEX. R. APP. P. 49.1, 49.8.
On January 18, 2018, this court issued a corrected judgment and determined the motion was
moot.
       On February 6, 2018, Appellants’ filed an agreed motion for a fifteen-day extension of
time for Appellants to file a motion for rehearing.
       Appellants’ motion is GRANTED. Appellants’ motion for rehearing is due on February
20, 2018.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court